JUDGMENT
PER CURIAM.
This petition for review of an order of the Federal Aviation Administration was considered on the briefs and appendix filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the petition for review be dismissed for lack of jurisdiction. Petitioner filed its petition for judicial review while a request for agency reconsideration was pending, and the petition was thus premature when filed. See TeleSTAR, Inc. v. FCC, 888 F.2d 132, 133 (D.C.Cir.1989) (per curiam). The subsequent action by the Federal Aviation Administration in denying reconsideration on November 27, 2000, “does not ripen the petition for review or secure appellate jurisdiction.” Id. at 134. Petitioner may seek judicial review of that order as well as the underlying order within the time provided for by the relevant statute, 49 U.S.C. § 46110(a). See Tennessee Gas Pipeline Co. v. FERC, 9 F.3d 980, 981 (D.C.Cir.1993) (per curiam).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.